Title: From George Washington to Clement Biddle, 13 October 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon October 13th 1788

I was duly favored with your letter of the 2d inst. and am much obliged by your attention to the letter which I requested you to forward to Mr Smith.
I will thank you to pro-cure for me and send by the first opportunity 175 lb. of Seine twine as near the sample herewith sent as you can get it, and likewise two pieces of Linen not

coarser than the enclosed pattern—for the payment of which and the discharge of the balance due to you on my account, I have enclosed a Bank Note of one hundred Dollars, as it is uncertain whether you have yet disposed of my herrings or not. I must beg you to inform me in your next if Interest is drawn upon those bank notes or not. I am &c.

Go: Washington

